Citation Nr: 9919056	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-30 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of an excision of right frontal 
mucocele currently evaluated as 30 percent disabling.

2.  Entitlement to an earlier effective date than March 8, 
1996 for an increased disability rating for service-connected 
residuals of an excision of right frontal mucocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that, in pertinent part, granted 
entitlement to a disability rating of 30 percent for service 
connected residuals of an excision of a right frontal 
mucocele, effective March 8, 1996. 

As discussed in greater detail herein, the veteran has made 
assertions of clear and unmistakable error in RO decisions 
prior to the Board decision of July 17, 1995.  The veteran 
has not filed a claim alleging clear and unmistakable error 
in the Board's decision of July 17, 1995, as to which claim 
the Board would have original jurisdiction.  See 38 U.S.C.A. 
§ 7111 (West Supp. 1999).  Specific regulations have been 
adopted pertaining to such claims, published at 64 Fed. Reg. 
2134-2141 (Jan. 13, 1999), to be codified at 38 C.F.R. 
§ 20.1400, et seq.  The veteran has not asserted such a claim 
at this time, and it is not before the Board.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of this 
claim has been obtained.

2.  The veteran had several inservice surgeries to correct 
his sinus disease including: a left transantral and 
intranasal ethmoidectomy; a right Caldwell-Luc and right 
transantral ethmoidectomy; a bifrontal craniotomy with 
removal of right front mucocele and ablation of frontal 
sinuses bilaterally; a right frontal ethmoidectomy; a right 
medial maxillectomy; a left ethmoidectomy; an external and 
internal ethmoidectomy and spenoidectomy; and a removal of 
middle turbinate. 

3.  The Board denied an evaluation in excess of 10 percent 
for the veteran's residuals of excision of right mucocele in 
a decision dated July 17, 1995.  Reconsideration has been 
denied, and the veteran's appeal to the United States Court 
of Appeals for Veterans Claims has been dismissed.

4.  The residuals of excision of right mucocele are currently 
manifested by headaches and crusting and draining in the 
right side of his nasal cavity, with no evidence of active 
sinus disease.

5.  In March 1996, the veteran requested that his claim be 
reopened.  A rating decision of December 1996 granted an 
increased rating of 30 percent for residuals of an excision 
of a right frontal mucocele effective March 8, 1996, the date 
of the reopened claim.

6.  There is no evidence of the veteran experiencing any 
incapacitating episodes of sinusitis, severe or frequent 
headaches, purulent discharge or crusting reflecting 
purulence from July 17, 1995 to March 8, 1996.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of an excision of a right frontal mucocele are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6512 (1995 and 1998).

2.  The criteria for a 30 percent disability evaluation for 
residuals of an excision of a right front mucocele were not 
met from July 17, 1995 to March 8, 1996.  38 U.S.C.A. 
§§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2) 
(1998), 4.97 Diagnostic Code 6512 (1995 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records originally on file 
disclose that the veteran experienced repeated sinus problems 
that compelled several surgical procedures.  However, the 
veteran's complete treatment records for those surgeries were 
not obtained until the veteran submitted them in May 1996.  

The records submitted by the veteran in May 1996 show that 
the he initially was hospitalized in October 1981 after skull 
films and a CAT (computed axial tomography) scan showed a 
large bilateral nasoantral mass with erosion into the 
bilateral maxillary sinuses, erosion in the right orbital 
cavity, and erosion into the anterior cranial fossa.  The 
veteran gave a two-year history at that time of bilateral 
nasal obstruction with thick nasal discharge and a one-year 
history of his "eyes bulging out," with no prior history of 
significant ENT (ear, nose, and throat) infections or trauma 
in the area.  He was treated for a long period of time with 
antihistamines and decongestants without resolution.  The 
veteran then began a long series of operations.  He underwent 
a right Caldwell-Luc and right transantral ethmoidectomy with 
a right nasoantral window in October 1981 and a left 
transantral and intranasal ethmoidectomy in November 1981.  
In April 1982 the veteran underwent a bifrontal craniotomy, 
with removal of right frontal mucocele and ablation of front 
sinuses bilaterally.  Also in April 1982, the veteran 
underwent a right frontal ethmoidectomy, a right medial 
maxillectomy, and a left ethmoidectomy.  Finally, in June 
1983, the veteran underwent an external and internal 
ethmoidectomy and sphenoidectomy and removal of middle 
turbinate.  

The veteran filed his original claim for entitlement to 
service connection for a sinus tumor in October 1985 and 
underwent a VA examination in February 1986.  The veteran 
reported on that examination that his right eye had bulged on 
three occasions since his last operation in service.  He 
denied any history of diplopia, decreased peripheral vision, 
or any other visual defects in his report to the examiner, 
but he listed itching of the eyes, pain around the eyes, and 
white balls in vision as symptoms on his examination form.  
He also denied any history of nose running, although he 
stated that on several occasions when he blew his nose a 
small amount of blood was present on the right side.  The 
veteran reported occasional headaches on the left side of his 
head and along the right side of his nose, although he 
reported no blackouts, visual disturbances, or significant 
motor or sensory disturbances.  

The examiner noted bilateral rhinotomy scars and an 
examination with the nasal speculum revealed remnants of 
middle turbinates but no other defects.  A pharyngeal 
examination was within normal limits.  A fiberoptic 
laryngoscope passed through the right nostril revealed no 
pathology other than the previous surgical procedures.  The 
examiner stated that the veteran's inservice records should 
be sent to the VA hospital and that the veteran should 
undergo a CT (computed tomography) scan of the sinus area in 
order to put the examiners in a better position to make a 
further diagnosis.  There is no indication that either 
development took place.  A neurological examination was 
normal.

On x-ray taken in February 1986, both of the veteran's 
maxillary sinuses appeared small and poorly aerated.  There 
was a suggestion of mucosal thickening in both maxillary 
sinuses and also frontal sinuses.  Two surgical clips were 
noted close to the ethmoid sinus.  The rest of the sinuses 
were clear.  The bony structures were intact.  The examiner's 
impression was that both maxillary sinuses were 
developmentally small in size.  The examiner also stated that 
chronic sinusitis was causing mucosal thickening in both 
maxillary and frontal sinuses.

The RO granted entitlement to service connection for status 
post craniotomy, frontal for excision of right frontal 
mucocele which had invaded anterior cranial fossa with burr 
holes and bilateral rhinotomy scars and frontal craniotomy 
scar well healed and nontender, and assigned a 10 percent 
disability rating in March 1986.  The veteran did not appeal 
the decision.

The veteran wrote a letter to the RO requesting an increase 
for his service-connected disabilities in October 1991.  On 
VA examination in September 1992, he complained of frontal 
headaches, which he thought were deep inside and unrelated to 
his scars.  He stated that he experienced momentary 
lightheadedness when he changed body position rapidly.  The 
cranial nerves II through XII were all intact with no signs 
of increased intracranial pressure or focal neurological 
deficit.  The examiner's impression was a normal neurological 
examination in an individual who had surgery for a mucocele.

The RO denied entitlement to an increased rating for the 
veteran's residuals of an excision of a right frontal 
mucocele in a rating decision in December 1992 based on these 
examinations.  At that time, the residuals of the excision of 
the mucocele were still evaluated as scars, only.

The veteran testified in an April 1993 hearing at the VA 
regional office that he had sharp headaches and dizzy spells 
right after his release from active duty in 1986 and that 
those spells continued to bother him on a daily basis.  He 
further testified that the lightheadedness increased whenever 
he was under strain.  He testified that his nose was numb, 
although it was also painful at times and itched at times.  
He said that his nose ran and produced large amounts of mucus 
that dried up, congesting his nasal passages.  

The RO separated the veteran's residuals of a right frontal 
mucocele in an April 1993 rating decision, assigning the 
veteran a 10 percent disability rating for the scars from the 
surgery and another 10 percent under diagnostic code 6820-
6512 for the remaining residuals, effective October 30, 1991.  

The veteran reported in an April 1993 VA examination that he 
continued to have periodic pain and orbital swelling at night 
in the operative area of his inservice surgeries.  He did not 
report any significant neurological symptoms or unusual 
drainage.  The examiner noted that the external nasal 
structures were normal in structure and position.  
Internally, the septum was straight and the turbinates were 
normal in size with no evidence of polyps or other 
abnormalities.  The orbits were normal without any evidence 
of masses or any puffiness.  Extraocular motion was within 
normal limits.  The examiner concluded that the veteran had 
the residual scarring and defects from his inservice surgery, 
but that he saw no evidence of recurrent disease or acute 
problems at that time.

The RO continued the veteran's disability ratings in a July 
1993 rating decision.  The veteran appealed to the Board, and 
the disability ratings were confirmed in a decision in July 
1995.  The veteran subsequently requested a reconsideration 
of the Board's decision later in July 1995.  He submitted a 
statement that, in pertinent part, claimed that the Board 
decision failed to mention all of his inservice surgeries.  
He also stated that the evidence showed that he continued to 
experience crusting manifested by headaches.  He stated that 
he believed that these facts, combined with the fact that he 
is asthmatic, entitled him to a higher evaluation.  He also 
contended that that he met that part of the criteria for a 50 
percent rating that called for "severe symptoms after 
repeated operations."  The Deputy Vice Chairman of the 
Board, at the direction of the Chairman, denied the veteran's 
motion for reconsideration by letter dated September 1995. 

The veteran then appealed to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  The appeal was 
dismissed on February 23, 1996 after the Court received 
notice of the veteran's intent to withdraw the appeal.  On 
March 8, 1996, the veteran submitted a letter to the RO in 
which he requested that his claims be reopened and 
reevaluated.

The veteran underwent a VA nose and sinus examination in 
April 1996.  He reported that he continued to have crusting 
and drainage in the right side of the nasal cavity.  The 
veteran stated that he flushed his nose with a saline 
solution and had to clean it daily to keep from having 
blockage and intense odor.  The veteran also reported having 
headaches associated with the craniotomy.  On examination, 
there were no masses palpable over the frontal sinuses or 
other areas, other than the burr holes.  The orbital rims 
were of normal contour.  Intranasal examination showed a 
total absence of all intranasal structures on the right side.  
The examiner saw no turbinates or bony walls between the 
septums or other anatomic structures.  The cavity showed some 
crusting and debris throughout.  The left side turbinates and 
septum appeared normal.  The examiner further noted that the 
veteran's extensive surgery for sinus disease had left him 
with a total clean out of the right nasal cavity, maxillary 
sinus and ethmoid sinus.  There was no evidence of a 
recurrent active disease at that time.

On a VA neurological examination in April 1996, the veteran 
reported no headaches, other than those associated with the 
distribution of the nerves affected by his surgeries.  He 
complained of radiating pain in the distribution of the 
appropriate nerve when pressure was placed over his right 
supraorbital notch.  The examiner's impression was status 
post frontal craniotomy and burr holes with some sensitivity 
secondary to minor neuroma formation in the areas of the 
scars and minor sensory loss as described in the left frontal 
region.  Skull x-rays taken at that time revealed mucosal 
thickening in the frontal and ethmoid sinuses and the sella 
appeared to be slightly enlarged.

The veteran submitted his inservice surgical medical records 
detailed above in May 1996.

In December 1996 the RO increased the veteran's disability 
rating to 30 percent effective March 8, 1996.  The veteran 
stated in his Form 9 appeal to the Board that he disagreed 
with the effective date of the increased rating for his 
residuals of an excision of a right frontal mucocele because 
he believed that the RO stated in its March 13, 1986, and 
June 20, 1986, decisions that there was no record of him 
having had chronic sinusitis while in the service.  

The veteran submitted a letter to the RO in October 1997 
arguing for an effective date of March 13, 1986, for his 
increased rating for residuals of an excision of a right 
frontal mucocele.  According to the veteran, "The original 
date for consideration for chronic sinusitis was on 03-13-86 
and it was denied on 6-20-86 because there was no evidence 
that I had had chronic sinusitis while in service.  However, 
the disabling condition had been found on a February 14, 1986 
VA examination."  The veteran continued, "The 30% 
evaluation you have assigned me on December 28, 1996 for 
chronic sinusitis due to crusting and other problems 
following my April 1982 operations were all noted in my 
service medical records before my April 1996 VA examination 
took place.  All of these records had been a part of my 
claims file by the time of your December 28, 1996 decision 
and your September 30, 1997 decision."  The veteran further 
stated that the surgical records that he presented in May 
1996 proved that he suffered from chronic sinusitis in the 
service.

The veteran testified in a November 25, 1997, hearing before 
a hearing officer that he did not believe that the VA 
examinations that were conducted in conjunction with his 
original claim were adequate.  He further testified that if 
the VA had obtained his records and performed a CAT scan like 
the examiner requested in February 1986, the severity of his 
sinus problems would have been revealed much earlier and he 
would have been awarded an effective date for his 30 percent 
rating in 1986.  The veteran testified that the increase in 
his symptomatology that was revealed in the most recent VA 
examinations, which warranted an increased rating, had been 
present all along.  The veteran also testified that his 
symptoms more closely approximated the symptoms associated 
with a 50 percent disability rating than a 30 percent.

The veteran submitted a letter in response to a June 1998 
supplemental statement of the case (SSOC) that outlined some 
of his criticism of the RO's handling of his claims.  He 
stated that the SSOC made no mention of the fact that he had 
introduced evidence at his November 1997 hearing showing that 
the severity of his symptoms were already on record by way of 
in-service hospital records that he sent to the RO in May 
1996 and outpatient medical records that the RO already had 
in their possession as of February 1986.  He further stated 
that the records prior to February 1986 alone are sufficient 
to show that he had chronic sinusitis.  He stated that the 
regional office failed to gather all of his inservice medical 
records even after the request of a VA examiner and that the 
RO also failed to notify him of any difficulty that they were 
having in obtaining the records.  The veteran further 
contended that the RO was incorrect in not considering the 
inservice medical records that he presented in May 1996 as 
new and material evidence.  The veteran also repeated his 
contention that the RO refused to correct the errors they 
made in their prior decisions.  The veteran reiterated his 
statements in a letter to the President in June 1998 and 
another letter to his service representative in October 1998.


II.  Legal Analysis

A.  Increased rating

The veteran has presented a well-grounded claim for an 
increased disability evaluation within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); see Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  The veteran's VA 
treatment records have been associated with the file, and he 
has been accorded VA examinations.  He has not indicated that 
any other treatment records exist that might be relevant to 
his claim.  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1996).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.

The veteran's residuals of excision of right mucocele are 
evaluated under Diagnostic Code 6820-6512.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  In the selection of code numbers, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  Thus, the veteran's 
residuals of excision of right mucocele are coded as a benign 
neoplasm of any specified part of the respiratory system 
under Diagnostic Code 6820, which requires evaluation using 
an appropriate respiratory analogy.  The analogous condition 
is chronic frontal sinusitis under Diagnostic Code 6512.  

New regulations for rating service-connected respiratory 
disorders, including chronic sinusitis, became effective on 
October 7, 1996.  The veteran filed his claim for increase on 
March 8, 1996.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from October 7, 
1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In this case, the RO continued the 30 percent disability 
rating in December 1996 under old criteria for the evaluation 
of chronic sinusitis.  However, in October 1997 and June 1998 
supplemental statements of the case, the RO continued the 
veteran's 30 percent disability rating based on the revised 
criteria.  Thus, the RO considered the veteran's claim for an 
increased disability rating for his service-connected 
disability under both the old and new criteria.  The veteran 
was advised of both criteria, and he was given an opportunity 
to respond.  Accordingly, he will not be prejudiced by the 
Board's review of his claim on appeal because the Board will 
not be considering or applying criteria of which the veteran 
does not have notice or has not had an opportunity to present 
evidence or argument.  Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the revised criteria for chronic sinusitis, a 50 
percent disability rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent disability rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
disability rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A noncompensable (0 percent) disability rating is 
warranted for sinusitis that is detected by x-ray only.  A 
note to diagnostic code 6512 states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

The record and the recent VA examinations do not permit a 
rating in excess of 30 percent under the revised criteria.  
There are two different ways under which chronic sinusitis 
can be considered 50 percent disabling under the revised 
diagnostic code 6512.  The first is following radical surgery 
with chronic osteomyelitis.  The veteran unquestionably has 
had a number of surgeries, at least one of which, that 
involving the craniotomy, could be characterized as radical; 
however, at no time has the veteran been diagnosed with 
chronic osteomyelitis.  Therefore, he cannot be awarded a 50 
percent disability under this prong.  The second way is to 
show near constant sinusitis characterized by headaches, 
pain, and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.  The veteran 
does have crusting after repeated surgeries, but it is not 
accurate to characterize his condition as "near constant 
sinusitis," given the rest of the criteria of the revised 
diagnostic code 6512, which measures the severity of 
sinusitis in part by the number of incapacitating episodes 
suffered in a year and the treatment that the sinusitis 
requires.  The veteran has not been shown, nor has he 
alleged, that he has had any incapacitating episodes of 
sinusitis in the last year under the definition of 
incapacitating listed in the revised diagnostic code 6512.  
Additionally, the veteran has not reported that he has 
required bed rest or treatment by a physician for his 
sinusitis in the last year.  Moreover, he has not shown that 
he is being treated with antibiotics for his condition.  VA 
examiners have stated that there is no evidence of active 
sinus disease.  He has not had pain and tenderness associated 
with his sinuses, but rather with his scars, which are 
separately evaluated and the rating for which is not on 
appeal.  Furthermore, his headaches have been associated with 
the craniotomy and residual scars, rather than with active 
sinus disease.  Even considering them to be manifestations of 
the residuals of excision of the mucocele, there is no 
medical evidence that they are severe or frequent.  He denied 
severe headaches, other than as associated with his scars, on 
his neurological examination in April 1996.  The 
preponderance of the evidence is against a 50 percent 
evaluation for sinusitis under these criteria.

Prior to October 7, 1996, diagnostic codes 6512 considered 
sinusitis to be noncompensable if it were shown by X-ray 
manifestations only, with mild or occasional symptoms.  A 10 
percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches.  In order to warrant an assignment of a 
30 percent evaluation, the claimant would have to show severe 
symptomatology with frequently incapacitating recurrences, 
with severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.  An assignment of a 50 percent 
evaluation would have to be based on a showing that the 
claimant had postoperative symptomatology, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.

The old criteria allow a 50 percent rating if symptoms return 
postoperatively and if there is either chronic osteomyelitis 
requiring repeated curettage or severe symptoms after 
repeated operations.  The veteran does not have 
osteomyelitis.  He does still experience drainage and has 
crusting, but he has not required outpatient or inpatient 
treatment for his sinusitis.  VA examiners have found no 
active disease.  The veteran has headaches associated with 
the craniotomy, but there is no evidence that he has pain and 
tenderness of the affected sinus.  The preponderance of the 
evidence is against a rating in excess of 30 percent under 
the old criteria.


B.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1998).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a claim for increase "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (1998).  A "claim" is defined 
in the VA regulations as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (1998).

With a claim for an increased rating, the earliest possible 
effective date of the award is the "date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date."  38 C.F.R. § 3.400(o)(2) (1998).  Otherwise, the 
effective date will be the date of receipt of claim.

After the July 1995 Board denial of an increased rating and 
the Court's subsequent dismissal of the veteran's appeal on 
February 23, 1996, the next communication received from the 
veteran was an application for increased compensation on 
March 8, 1996.  Based on the findings from the VA 
examinations in April 1996, the RO concluded that the 
criteria for a 30 percent evaluation had been met, and an 
effective date of the date of claim was established.

In order for an earlier effective date to be assigned, the 
evidence within a year prior to that claim must show that the 
disability had increased in severity.  However, a Board 
decision had been entered in July 1995 denying the veteran 
entitlement to a rating in excess of 10 percent for his 
residual of excision of right mucocele, evaluated as 
sinusitis.  A Board decision is final on the date stamped on 
the face of the decision, unless the Chairman orders 
reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.1100, 20.1000 (1998).  The July 
1995 Board decision is final.  The veteran's motion for 
reconsideration was denied.  The veteran appealed the July 
1995 Board decision to the United States Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims), 
but that appeal was dismissed when the veteran expressed a 
desire to withdraw it.  Accordingly, the July 17, 1995 Board 
decision is final.

The veteran has contended that the RO's failure to grant a 
disability rating higher than the 10 percent he was awarded 
for his service connected residuals of an excision of a right 
frontal mucocele in the March 1986 rating decision was a 
clear and unmistakable error (CUE).  The veteran did not 
appeal the original rating decision of the RO, nor did he 
appeal the June 1986 rating decision under which he was 
evaluated separately for his burr holes and the residual 
scars from excision of the right mucocele.  He did appeal a 
December 1992 rating decision confirming the 10 percent 
evaluation for the scars, residual of excision of the right 
mucocele and an April 1993 rating decision pursuant to which 
a separate 10 percent evaluation was assigned, pursuant to 
Diagnostic Code 6820-6512, for residuals of excision of a 
right frontal mucocele, and that appeal was denied by the 
Board in the July 1995 decision.  When a determination of the 
RO is affirmed by the Board, such determination is subsumed 
by the final appellate decision.  See 38 C.F.R. § 20.1104 
(1998).  Accordingly, the December 1992 and April 1993 rating 
decisions were subsumed in the July 1995 Board decision.  

Nor may the veteran assert clear and unmistakable error in a 
final, unappealed RO decision where the Board of Veterans' 
Appeals has considered the entire record of the claim and 
denied the benefits previously denied in the unappealed 
decisions (March and June 1986).  See VAOPGCPREC 14-95.  
Accordingly, no claim of clear and unmistakable error under 
38 C.F.R. § 3.105(a) exists as a matter of law with respect 
to those rating actions that pre-date the July 1995 Board 
decision.  

The veteran may raise a claim of clear and unmistakable error 
in the July 1995 Board decision, as to which the Board would 
have original jurisdiction.  See 38 U.S.C.A. § 7111 (West 
Supp. 1999).  Specific regulations have been adopted 
pertaining to such claims, published at 64 Fed. Reg. 2134-
2141 (Jan. 13, 1999), to be codified at 38 C.F.R. § 20.1400, 
et seq.  The veteran has not asserted such a claim at this 
time, and it is not before the Board.

The evidence associated with the veteran's file from July 
1995 to March 1996 primarily deals with the veteran's claim 
for service connection for his burr holes.  However, a 
portion of the veteran's request for reconsideration of the 
Board decision in July 1995 contains the veteran's contention 
that the evidence of his sinusitis shows continued crusting 
manifested by headaches.  The veteran further stated that "I 
believe that these fact [sic], as well as the accompanied 
factor that I'm asthmatic should entitle me to a higher 
evaluation.  I think that 'severe symptoms after repeated 
operations' would have been a more just ruling than 'moderate 
with discharge of crusting or scabbing, infrequent 
headaches.'"  

These contentions are not enough to warrant an earlier 
effective date for this disability under either version of 
Diagnostic Code 6512.  The veteran has not shown severe 
symptomatology with frequently incapacitating recurrences at 
any time during the year prior to the date of his claim.  
Such a showing would be necessary to support a higher 
evaluation under the old criteria.  Similarly, the veteran 
has not shown any incapacitating episodes occurred during the 
year prior to his claim, nor has he offered any evidence of 
more than six non-incapacitating episodes during the same 
period.  The veteran would have to show one of the two to 
support an earlier effective date under the revised criteria.  
Additionally, the veteran's contention that he is entitled to 
a higher disability rating is in no way probative of the 
actual severity of his chronic sinusitis.  This contention 
merely demonstrates the veteran's subjective perception of 
the correct applicability of Diagnostic Code 6512.  It does 
not in any way objectively establish the existence of the 
types of symptoms that would warrant a 30 percent disability 
rating prior to March 8, 1996.  The veteran's contention as 
to his asthma is irrelevant to his claim for earlier 
effective date for the right mucocele residuals, as his 
asthma is separately evaluated, and he has not appealed the 
evaluation assigned to it.  Thus, the Board concludes that an 
effective date earlier than March 8, 1996, is not warranted 
in this case under VA regulations governing effective dates 
for awards based on a claim for increased compensation.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(1998).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of an excision of a right 
frontal mucocele is denied.

Entitlement to an earlier effective date than March 8, 1996 
for a 30 percent evaluation for service-connected right 
frontal mucocele is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

